Case 1:20-cv-23267-BB Document 22 Entered on FLSD Docket 10/06/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-23267-BLOOM/Louis

 SYNOVUS BANK,
 successor by merger with
 Florida Community Bank, N.A.,

        Plaintiff,

 v.

 TOMAS ROMERO
 and CARIBBEAN SUN AIRLINES, INC.,

       Defendants.
 ___________________________________/

                                                ORDER

        THIS CAUSE is before the Court on Plaintiff’s Notice of Voluntary Dismissal, ECF No.

 [21]. Plaintiff moves to dismiss this action in its entirety. Being fully advised, it is

        ORDERED AND ADJUDGED that Plaintiff’s Notice of Voluntary Dismissal, ECF No.

 [21], is approved and adopted, and the above-styled case is DISMISSED. The Clerk is directed to

 CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 6, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
 Copies to: Counsel of Record
